United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2958MN
                                   _____________

In re: Kenneth L. Kasden,                *
                                         *
                Debtor,                  *
___________________                      *
                                         *
Thomas F. Miller, Trustee,               * Appeal from the United States
                                         * Bankruptcy Appellate Panel.
                   Appellee,             *
                                         *       [UNPUBLISHED]
      v.                                 *
                                         *
Kenneth L. Kasden,                       *
                                         *
                   Appellant.            *
                                   _____________

                             Submitted: April 14, 1998
                                 Filed: April 22, 1998
                                  _____________

Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
                           _____________

PER CURIAM.

      Kenneth L. Kasden appeals from the bankruptcy court's order revoking Kasden's
discharge and awarding a monetary judgment in favor of the bankruptcy estate.



      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
Appeals that fail to comply with the applicable rules governing briefs are subject to
dismissal. See Fed. R. App. P. 28; Slack v. St. Louis County Gov't, 919 F.2d 98, 99-
100 (8th Cir. 1990) (per curiam). Aside from a rambling conclusory argument,
Kasden's brief does not comply with Rule 28, and his appeal is subject to dismissal for
this reason. Additionally, even if we considered the merits of Kasden's appeal, we
would find no basis for reversing the bankruptcy court's order. We dismiss Kasden's
appeal and assess double costs against Kasden. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-